Title: From George Washington to Jonathan Trumbull, Sr., 16 October 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Heights of Harlem October 16th 1776

I have been favored with your several letters of the 11th and 13th instant with their enclosures. The first I received would have been answered sooner had I been able to have furnished the necessary intelligence respecting the Enemy’s Ships of war in the Sound above Hell Gate. This induced me to detain the Express a day, in expectation of gaining a more certain information of this fact than what had then come to my knowledge—By some deserters who came ashore from their Shipping at Frog’s Point yesterday, and who, from what I could discover, on their examination, I think, in this instance, are deserving of credit, I am acquainted, that there are now between Hell Gate and Frog’s Point, five Ships of war—The Foy [Fowey] of 24 Guns—the Le Brune of 32—the Carysfort of 28—the Niger of 32 and Halifax of 16; and that the Mercury and one other Ship are cruising

off Block-Island—Whether their number may be augmented or diminished in a short time, is more than I can say; though I must observe the Enemy’s Frigates of 28 Guns (as we have found from experience) are now [not] deterred from passing through Hell Gate—I would therefore strongly advise, in case an attack on the Ships of war near Frog’s Point, should be determined on, that Tenders or other small craft should be sent ahead for the purpose of discovering with certainty the number and strength of the Enemy who, from the circumstance I have mentioned, may be easily reinforced—As to furnishing any Soldiers from this Army toward manning your Ships, it is what, I am sorry, under the present appearance of things, I cannot comply with, the Enemy being too powerful on this quarter to admit of any diminution of the Troops who are to oppose them. For this reason also I cannot afford any reinforcement to Colo. Livingston to augment his Detachment from twelve hundred to two thousand, which you think would be necessary—Indeed, as we have received information that the Enemy have been considerably reinforced by the arrival of Hessians, and as they have, from accounts, drawn almost their whole force to Frog’s Point, I think it would be highly advisable (unless the expedition to Long Island is in such forwardness as to be carried into execution immediately) to send forward the two Massachusetts Regiments who were detained for that particular service. Should it be determined to proceed to Long Island, I cannot interfere by any means to give the command to a young Officer.
With respect to the Stores at Norwalk and the other Towns you mentioned, I have ordered them from thence, thinking this method more eligible than to furnish Troops, of which we are in such want, for their defence—I did myself the pleasure of writing to you a few days ago, which I imagine you have received. I am Sir with great Respect Your most obedient Servant

Go: Washington


P.S. I have just received the examination of another deserter who says he came away from the Dolphin, last Thursday, a sixty gun Ship in the Sound above Hell Gate; but this I am in doubt about: At any rate I imagine, if it is true, it must be known to you by information of the inhabitants living on the Sound.


G.W.
